DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on October 17, 2018 for the patent application 16/094,292 originally filed on October 17, 2018. Claims 1 and 4-14 were amended. Claims 1, 13, and 14 are independent. Claims 1-14 remain pending.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on October 17, 2018 and August 6, 2020 have been considered. Note that in the IDS filed October 17, 2018, the non-patent literature references were not considered because no copies were provided, and no dates were listed. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on October 17, 2018. This application is a 371 of PCT/EP2017/058916, filed April 13, 2017. This application claims foreign priority of EP16167028.6, filed April 26, 2016.

Claim Objections
Claims 1-14 are objected to because of the following informalities: use of bullets and hyphens; and a claim containing more than one period. 
Claims 1, 13 and 14 are objected to because the limitations contain bullets and hyphens which makes the claims difficult to examine. For the purpose of examination, the Examiner will reasonably interpret the claim limitations without the bullets and hyphens. Appropriate correction is required. Claims 2-12 also objected to based on their respective dependency to claim 1.

Claim 13 is objected to because the “outputting” step ends with a period preceding the semicolon. Per MPEP 608.01(m), periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 13 and 14, recites the limitation “a user interface.” The limitation is originally introduced earlier in respective claims 1, 13, or 14. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the user interface”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1, 13, or 14. Therefore, claims 1, 13, and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-12 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an infant feeding system” (i.e. a machine), claim 13 is directed to “a method” (i.e. a process), and claim 14 is directed to “a computer program product” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “providing infant feeding instruction,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “acquire feeding data by measuring the at least one physical property; send the feeding data to a feeding database; receive a user response descriptive of feeding conditions; send contextual data to the feeding database, wherein the contextual data comprises the user response; receive instructional data from the feeding database in response to the contextual data and the feeding data; output feeding instructions using the instructional data; receive a contextual data request from the feeding database in response to the feeding data; and display a questionnaire in response to receiving the contextual data request, and wherein the user response is received in response to displaying the questionnaire.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a user interface,” “at least one sensor,” “a memory,” and “a processor,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing infant feeding instruction,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a user interface,” “at least one sensor,” “a memory,” and “a processor,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-12 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-12 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipoma et al. (hereinafter Lipoma; US 2015/0094830), in view of Auchinleck (US 2009/0157428).
Regarding claim 1 (Currently Amended), and substantially the same limitations in claims 13 (Currently Amended) and 14 (Currently Amended), Lipoma discloses an infant feeding system for orally feeding a liquid to an infant (Lipoma Fig. 1, a component of the system is the infant feeding monitor 106; Lipoma Fig. 1A, showing a child care device 167 in the form of an infant feeding bottle), wherein the infant feeding system comprises:
personal computing devices may include, without limitation, a personal phone, a computer, a tablet, or any other suitable electronic device, which is connected to the internet and can display an output”);
at least one sensor for measuring at least one physical property (Lipoma [0069], “Data can be generated by a childcare device 400, sensor 400A, or other device that includes a sensor”);
a memory for storing machine executable instructions (Lipoma [0082], “Programmable logic may be fixed either permanently or transitorily in a tangible storage medium, such as a semiconductor memory device”);
a processor (Lipoma [0083], “embodiments of the present invention may employ conventional components such as conventional computers”), wherein execution of the machine executable instructions causes the processor to:
acquire feeding data by measuring the at least one physical property with the at least one sensor (Lipoma [0043], “The infant feeding system 112 preferably measures the time of use information associated with the feeding of the infant as well as the feeding quantity and the environment around the feeding system”);
send the feeding data to a feeding database (Lipoma [0034], “The system 100 includes an infant information database 116 to store information measured or determined at the base station 110, the feeding system 112, and the infant-bed accessory system 114”);
receive a user response descriptive of feeding conditions from a user interface (Lipoma [0062], “Table 3 shows events preferably generated by the personal computing device. In events 14-16, the event server 102 receives feeding or lulling instructions as preferences from the caregiver. The event server 102 may relay the information to the respective care device”; see also Lipoma Table 3, showing events “receive feeding information” and “receive feeding schedule” received from the user “personal computing device” and sent to the “feeding system”);

receive instructional data from the feeding database in response to the contextual data and the feeding data (Lipoma [0059], “Table 2 shows events preferably generated by the event server 102. Events 8 and 9, for example, indicate that a sleep schedule or a feeding schedule, respectively provided by the caregiver has met a specific condition, such as time”; also Lipoma Table 2, showing that when the feeding schedule meets the specified condition, a command instructing the feeding system to initiate is sent);
output feeding instructions on the user interface using the instructional data (Lipoma [0048], “for example, that the health-monitoring server 104 decides that the data indicates that the infant has woken up--the server 104 then sends an event to the event server 102. The event server 102 would then decide whether to send an alert to a personal computer device, such as the caregiver's mobile phone”; see also Lipoma Table 1, showing that in the event the infant is awake, an alert may be sent according to preference of the user; see also Lipoma Table 2, showing that in the event the feeding schedule meets a specified condition, an alert may be sent to the caregiver’s personal computer device according to preference of the user).
Lipoma does not explicitly teach receive a contextual data request from the feeding database in response to the feeding data; and display a questionnaire on the user interface in response to receiving the contextual data request, and wherein the user response is received in response to displaying the questionnaire on the user interface.
However, Auchinleck discloses receive a contextual data request from the feeding database in response to the feeding data; and display a questionnaire on the user interface in response to receiving the contextual data request, and wherein the user response is received in response to displaying the The software on PDA 48 compares the baby's identification as read from patient code 46 with the baby's identification as read from the barcode on the feeding unit… If the identification does match, PDA 48 displays a prompt asking if the baby's stomach is aspirated (to remove undigested milk), and if so, to enter the volume of the aspirate and indicate if the undigested milk was returned to the baby's stomach (step 180). Entry is facilitated with touch-screen numeric keypad displayed on the screen of PDA,” when the feeding unit is verified to match with the correct baby, a questionnaire is displayed on the PDA user interface asking if the baby’s stomach is aspirated and prompting the user to enter volume of the aspirate).
Auchinleck is analogous to Lipoma, as both are drawn to the art of infant feeding systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma, to include receive a contextual data request from the feeding database in response to the feeding data; and display a questionnaire on the user interface in response to receiving the contextual data request, and wherein the user response is received in response to displaying the questionnaire on the user interface, as taught by Auchinleck, in order to verify that feeding procedures are followed correctly to avoid errors in infant feeding (Auchinleck [0008]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4 (Currently Amended), Lipoma in view of Auchinleck discloses that the at least one sensor comprises any one of the following: a temperature sensor for measuring a temperature of the liquid, an accelerometer sensor for measuring an orientation of the infant feeding system, an environmental light sensor for measuring an ambient light level, an environmental sound sensor for measuring an ambient sound level, a force sensor for measuring a weight of the liquid, and combinations thereof (Lipoma [0029], “The Infant feeding monitor server 106 communicates with an infant feeding-system 112 to assist the caregiver in the feeding of the infant. In an embodiment, the feeding system 112 is a heater and chiller system for regulating temperature of an infant milk or formula,” a temperature sensor must necessarily be present for the feeding system to regulate temperature of infant milk or formula).
Regarding claim 5 (Currently Amended), Lipoma in view of Auchinleck discloses that execution of the machine executable instructions further causes the processor to determine an acquisition time period during which the feeding data is acquired, wherein the acquisition time period is determined by applying at least one predetermined criterion to data measured by the at least one sensor (Lipoma [0056], “upon an event indicating the infant is… hungry (event 3)…, the event server 102 pulls stored notification preferences of the caregiver of the respective event and sends out an alert where the permission is given”; also Lipoma Table 1, showing monitoring system 110 determining infant is hungry; also Lipoma [0035], “base station 110 preferably measures physiological states of the infant, including, but not limited to movement, heart rate, breathing rate, body temperature, skin temperature, blood oxygen saturation level, location, noise, moisture level of the infant's garments (such as diapers), and body temperature”; also Lipoma Table 2, send command to initiate feeding system when feeding schedule meets specified condition).
Regarding claim 7 (Currently Amended), Lipoma in view of Auchinleck discloses that the at least one sensor comprises the environmental sound sensor, wherein execution of the instructions further cause the processor to determine a noise profile using the environmental sound sensor, wherein the contextual data comprises the noise profile within a second predetermined time range before acquiring the feeding data, and wherein the second predetermined time range is before the acquisition time period (Lipoma [0035], “base station 110 preferably measures physiological states of the infant, including, but not limited to… location, noise”).
Regarding claim 9 (Currently Amended), Lipoma in view of Auchinleck discloses that the infant feeding system comprises a handheld telecommunications device, wherein the handheld personal computing devices may include, without limitation, a personal phone, a computer, a tablet, or any other suitable electronic device, which is connected to the internet and can display an output”).
Regarding claim 10 (Currently Amended), Lipoma in view of Auchinleck discloses that the infant feeding system further comprises the feeding database (Lipoma [0007], “data stored in databases directly accessible by the event server…, user preferences stored in a user database (e.g. user preferences may include… number of feedings”; Lipoma [0034], “The system 100 includes an infant information database 116 to store information measured or determined at… the feeding system”).
Regarding claim 11 (Currently Amended), Lipoma in view of Auchinleck discloses that the processor sends the feeding data to the feeding database via a network connection, wherein the processor sends the contextual data to the feeding database via the network connection, wherein the processor receives the instructional data from the feeding database via the network connection (Lipoma Fig. 1A, showing all devices, sensors, and output devices connected with servers and databases via network connections; also Lipoma [0007], “A networked computer-based system… First data is received through a first communication path at an event server from a first device… The event server also receives second data from a second device through a second communication path… The event server determines whether to send a control signal to a controllable childcare device or send an alert to a care giver… The predetermined logic may use various source of data such as data stored in databases directly accessible by the event server, data stored on remote databases associated with another server that are not directly accessible and require requests for access, user preferences stored in a user database (e.g. user preferences may include expected sleep times, length of sleep, number of feedings, environmental conditions etc.)”).
Regarding claim 12 (Currently Amended), Lipoma in view of Auchinleck discloses that the infant feeding system further comprises an integrated bottle for holding the liquid or a bottle receptacle for holding an external bottle for holding the liquid (Lipoma Fig. 1A, showing a bottle child care device 167; also Lipoma [0029], “In an embodiment, the feeding system 112 is a heater and chiller system for regulating temperature of an infant milk or formula”).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Auchinleck, and in further view of Brover (US 2006/0074279).
Regarding claim 2 (Original), Lipoma in view of Auchinleck does not teach that the feeding database is configured to use a pattern recognition algorithm with the contextual data and the feeding data to select the instructional data from pre-generated instructional data elements.
Lipoma does disclose that the feeding database uses contextual data and the feeding data to select the instructional data from pre-generated instructional data elements (Lipoma Tables 1-3). But Lipoma does not teach that the feeding database is configured to use a pattern recognition algorithm.
However, Brover discloses that the feeding database is configured to use a pattern recognition algorithm (Brover [0131], “The learning engine comprises a pattern recognition unit 80 which may make use of any known pattern identification system, for example neural networks, rule-based identification and the like. The pattern recognizer may make use of a nutritional database 82 showing which foods are substitutes for which other foods, and a database 84 which groups foods into food styles”).
Brover is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of nutritional expert systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include that the feeding database is configured to use a pattern recognition algorithm, as taught by Brover, in order to provide the user with 
Regarding claim 3 (Original), Lipoma in view of Auchinleck does not teach that the pattern recognition algorithm is any one of the following: a trained neural network, a decision tree, an expert system, and a cluster algorithm.
However, Brover discloses that the pattern recognition algorithm is any one of the following: a trained neural network, a decision tree, an expert system, and a cluster algorithm (Brover [0131], “The learning engine comprises a pattern recognition unit 80 which may make use of any known pattern identification system, for example neural networks, rule-based identification and the like. The pattern recognizer may make use of a nutritional database 82 showing which foods are substitutes for which other foods, and a database 84 which groups foods into food styles”).
Brover is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of nutritional expert systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include that the pattern recognition algorithm is any one of the following: a trained neural network, a decision tree, an expert system, and a cluster algorithm, as taught by Brover, in order to provide the user with more appropriate advice (Brover [0131]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Auchinleck, and in further view of Shoham et al. (hereinafter Shoham; US 2019/0096224).
Regarding claim 6 (Currently Amended), Lipoma in view of Auchinleck does not explicitly teach that the at least one sensor comprises the accelerometer sensor, wherein execution of the instructions further cause the processor to determine an activity profile using the accelerometer sensor, wherein the 
However, Shoham discloses that the at least one sensor comprises the accelerometer sensor, wherein execution of the instructions further cause the processor to determine an activity profile using the accelerometer sensor, wherein the contextual data comprises the activity profile within a first predetermined time range before acquiring the feeding data, and wherein the first predetermined time range is before the acquisition time period (Shoham Fig. 1, showing an infant feeding device; Shoham [0034], “tilting sensor means as known in the art such as but not limited to accelerometers… These sensors can be programmed to be in activation either constantly or only at a regular intervals”).
Shoham is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of infant feeding devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include that the at least one sensor comprises the accelerometer sensor, wherein execution of the instructions further cause the processor to determine an activity profile using the accelerometer sensor, wherein the contextual data comprises the activity profile within a first predetermined time range before acquiring the feeding data, and wherein the first predetermined time range is before the acquisition time period, as taught by Shoham, so that the tilt angle of the feeding bottle may be monitored to prevent discomfort of the infant (Shoham [0037]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lipoma in view of Auchinleck, and in further view of Lau (US 2015/0196247).
Regarding claim 8 (Currently Amended), Lipoma in view of Auchinleck discloses that the at least one sensor comprises the environmental light sensor, wherein execution of the instructions further 
However, Lau discloses that the at least one sensor comprises the environmental light sensor, wherein execution of the instructions further cause the processor to determine an ambient light profile using the environmental light sensor, wherein the contextual data comprises the ambient light profile within a third predetermined time range before acquiring the feeding data (Lau [0152], “the video camera can detect IR light (in addition to the normal visual light),” the video camera can gather visual light data from the nipple of the feeding device).
Lau is analogous to Lipoma in view of Auchinleck, as both are drawn to the art of infant feeding devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Lipoma in view of Auchinleck, to include that the at least one sensor comprises the environmental light sensor, wherein execution of the instructions further cause the processor to determine an ambient light profile using the environmental light sensor, wherein the contextual data comprises the ambient light profile within a third predetermined time range before acquiring the feeding data, as taught by Lau, for gathering light data in the infant’s mouth during feeding (Lau [0151]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715